internal_revenue_service number release date index number ---------------------------------------------------- ------------------------------------------------------------ ------------------------------------------------------ ------------------------------------------------- ---------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact -------------------------- id no ---------------- ----------------- telephone number ---------------------- refer reply to cc fip plr-143191-13 date date legend taxpayer ------------------------------------------------------------- ----------------------------------------------------------- group state advisor ------------------------------------------------------ -------------- ------------------------------------------ dear ---------------------- this responds to your request for a ruling dated date and subsequent correspondence submitted on behalf of taxpayer taxpayer requests a ruling that income and gain derived from cpi swaps as defined below will constitute other income derived with respect to taxpayer’s business of investing in stock and securities and therefore will constitute qualifying_income under sec_851 of the internal_revenue_code_of_1986 as amended the code facts taxpayer is a series of group a state corporation registered as an open-end management investment_company under the investment_company act of u s c 80a-1 et seq as amended the act taxpayer’s investment objective is to seek inflation protection and maximize total returns taxpayer’s strategy is to invest directly and indirectly through other mutual funds underlying funds in a combination of non-inflation and inflation-protected debt securities and derivative instruments taxpayer and each underlying fund has elected and qualified and will continue to qualify or if it has not yet commenced operations will elect and qualify as a regulated_investment_company ric under subchapter_m of the code taxpayer is treated as a plr-143191-13 separate corporation under sec_851 advisor serves as investment manager to taxpayer and the underlying funds taxpayer may enter into inflation swap agreements to manage or reduce the risk effects of inflation with respect to taxpayer’s direct investments in i shares of the underlying funds and ii non-inflation indexed bonds taxpayer will enter into inflation swap agreements that use the u s consumer_price_index urban non-seasonally adjusted or any successor index cpi-u nsa as the price index cpi swaps the cpi-u nsa is published by the u s bureau of labor statistics and is regarded as a measure of inflation the cpi-u nsa is a non-seasonally adjusted measure for estimating inflation by referencing changes in the price levels for urban consumers of a standard basket of goods and services the cpi swaps are fixed maturity derivatives in which the counterparty receives the realized rate of inflation as measured by the applicable cpi over the life of the swap some of the cpi swaps involve two or more payments over the term of the swap while other cpi swaps will have a bullet structure where all cash flows are exchanged at maturity taxpayer represents that each of the non-inflation indexed bonds and the shares of an underlying fund held by taxpayer qualify as a security or stock under sec_851 the non-inflation indexed bonds that taxpayer and the underlying funds may invest in include u s government obligations u s government agency obligations corporate debt obligations bank obligations commercial paper repurchase agreements foreign government and agency obligations supranational organization obligations eurodollar obligations and foreign issuer obligations certain of the non- inflation indexed bonds held directly by taxpayer or indirectly through the underlying funds will be denominated in a foreign_currency and hedged back into u s dollars foreign_currency investments taxpayer represents that the cpi swaps are intended to manage the effects of only the u s dollar inflation risk with respect to the foreign_currency investments taxpayer further represents that the cpi swaps are the sole protection entered into by taxpayer to manage such u s dollar inflation risk with respect to the foreign_currency investments taxpayer is an actively managed ric and as such cpi swaps are entered into maintained and exited based upon on-going portfolio management decisions taxpayer has represented that the notional amount of the cpi swaps will not exceed an amount reasonably calculated to reduce taxpayer’s level of inflation risk with respect to taxpayer’s direct investments in i shares of the underlying funds and ii non-inflation indexed bonds taxpayer further represents that the notional amount of the cpi swaps will not exceed the sum of the total fair_market_value of taxpayer’s direct investments in i shares of the underlying funds and ii non-inflation indexed bonds law plr-143191-13 sec_851 defines a ric in part as a domestic_corporation registered under the act as a management company sec_851 limits the definition of a ric to a corporation meeting certain election gross_income and diversification requirements sec_851 provides that a corporation shall not be considered a ric for any taxable_year unless it meets an income test the qualifying_income requirement under this test at least percent of its gross_income must be derived from certain enumerated sources such income is referred to as qualifying_income prior to the enactment of the tax_reform_act_of_1986 the act sec_851 identified qualifying_income as dividends interest payments_with_respect_to_securities_loans as defined in sec_512 and gains from the sale_or_other_disposition of stocks or securities sec_851 did not contain its own definition of the term securities but sec_851 provided that for the purpose of sec_851 the asset diversification test a ll other terms shall have the same meaning as when used in the act the act expanded the meaning of qualifying_income under sec_851 in a number of ways by adding an explicit cross-reference to the definition of securities in the act by adding gains from the sale_or_other_disposition of foreign_currencies and by adding an other income provision as so amended qualifying_income under sec_851 includes in relevant part - dividends interest payments_with_respect_to_securities_loans as defined in sec_512 and gains from the sale_or_other_disposition of stock_or_securities as defined in sec_2 of the investment_company act of or foreign_currencies or other income including but not limited to gains from options futures or forward contracts derived with respect to its business of investing in such stock securities or currencies sec_2 of the act defines the term security as - any note stock treasury_stock security future bond debenture evidence_of_indebtedness certificate of interest or participation in any profit-sharing agreement collateral-trust certificate preorganization certificate or subscription transferable share investment contract voting- trust certificate certificate of deposit for a security fractional undivided_interest in oil gas or other mineral rights any put call straddle option or privilege on any security including a certificate of deposit or on any group sec_851 of the code was redesigned as sec_851 by the american_jobs_creation_act_of_2004 pub_l_no sec_331 plr-143191-13 or index of securities including any interest therein or based on the value thereof or any put call straddle option or privilege entered into on a national securities exchange relating to foreign_currency or in general any interest or instrument commonly known as a security or any certificate of interest or participation in temporary or interim certificate for receipt for guarantee of or warrant or right to subscribe to or purchase any of the foregoing analysis in analyzing whether a derivative financial_instrument generates qualifying_income under the other income clause of sec_851 we examine the relationship between the income or loss generated by the derivative and the ric’s business of investing in stock securities or currencies in conducting this analysis we must also consider the legislative_history accompanying the enactment of the other income provision to determine congressional intent relationship of income from the cpi swaps to the ric’s business of investing in stock securities or currencies income and gain from the cpi swaps may be other income that is qualifying_income to taxpayer if the income and gain is derived with respect to taxpayer’s business of investing in stocks securities or currencies as noted above taxpayer represents that the non-inflation-indexed bonds and the shares of the underlying funds it holds are securities and stock respectively under sec_851 taxpayer represents that its purpose in investing in cpi swaps is to protect against losses in the value of its non-inflation indexed bonds and shares of the underlying funds due to inflation and further that its position in the cpi swaps is reasonably calculated to reduce taxpayer’s inflation risk with respect to such investments the inflation indexed payments that taxpayer receives under the cpi swaps are intended to reduce the effects of inflation on taxpayer’s direct investments in i shares of the underlying funds and ii non-inflation indexed bonds the payments that taxpayer expects to receive from the cpi swaps and corresponding decrease in the inflation-adjusted value of taxpayer’s direct investments in i shares of the underlying funds and ii non-inflation indexed bonds demonstrate the requisite relationship between the income generated by taxpayer’s positions in cpi swaps and its business of investing in stock and securities taxpayer has represented that the notional amount of the cpi swaps generally will not exceed an amount reasonably calculated to reduce taxpayer’s level of inflation risk with respect to its direct investments in i shares of the underlying funds and ii non-inflation indexed bonds this representation will be satisfied if the total notional amount of taxpayer’s cpi swaps generally will not exceed an amount equal to the total plr-143191-13 fair_market_value of taxpayer’s direct investments in i shares of the underlying funds and ii non-inflation indexed bonds controlling statutory language in amending sec_851 in congress inserted parenthetical language that specifically enumerated gains from futures contracts as well as gains from options and forward contracts as a type of income that may constitute other income derived with respect to a ric’s business of investing in stock securities or currencies congress specifically noted that the service had previously ruled favorably under sec_851 on income from futures contracts cong rec creating a strong inference that the statutory language should be interpreted in a manner consistent with those prior rulings the pricing and economics of the cpi swaps at issue are similar to those of the futures contracts enumerated in sec_851 and discussed in the legislative_history to that provision therefore income from the cpi swaps falls within a category of income which congress intended to include as qualifying_income under the other income provision if derived with respect to the ric’s business of investing in stock securities or currencies passive nature of income the types of investments expressly permitted under the code for rics are passive in nature congress has explained that the favorable ric tax provisions are intended for passive investment entities that do not engage in active business and that a ric’s investments should be limited to income from stocks and securities as opposed to other_property staff of the joint_committee on taxation general explanation of the tax_reform_act_of_1986 pincite a letter by j roger mentz acting assistant secretary_of_the_treasury tax policy the mentz letter explained the fundamental policy served by the qualifying_income requirement first income qualifying under sec_851 should be limited to income from property_held_for_investment as opposed to property_held_for_sale to customers in the ordinary course of business second income qualifying under sec_851 should be limited to income from stocks and securities as opposed to other_property for example under the second limit we would generally not treat as qualifying_income gains from trading in commodities even if the purpose of that trading is to hedge a related stock investment plr-143191-13 cong rec remarks from senator armstrong inserting letter of j roger mentz acting assistant secretary_of_the_treasury tax policy dated date to rep flippo the trading of securities held by a ric for investment is treated as passive in nature id here the income and gain generated by taxpayer from investments in the cpi swaps are also passive in nature similar to those generated by investments in stock and securities within the meaning of sec_851 policy limitation on investment in commodities as noted above congress has explained that a ric’s investments should be limited to income from stocks and securities with respect to commodities the mentz letter states that we would generally not treat as qualifying_income gains from trading in commodities even if the purpose of that trading is to hedge a related sock investment id although the cpi-u nsa the underlying referent for the cpi swaps includes the value of certain baskets of commodities in measuring the average change in prices over time of goods and services of urban consumers the annual percentage change_of the cpi-u nsa is predominantly_used as a measure of inflation thus a position in a derivative referencing the cpi-u nsa is not predominantly an indirect investment in commodities conclusion assuming that the non-inflation indexed bonds and the shares of underlying funds are stocks or securities under sec_851 we rule that the income and gain derived from the cpi swaps constitute other income derived with respect to the taxpayer’s business of investing in stock and securities within the meaning of sec_851 of the code provided that the notional amount of the cpi swaps generally will not exceed an amount reasonably calculated to reduce taxpayer’s level of risk with respect to its investments in i shares of the underlying funds and ii non-inflation indexed bonds this will be satisfied if the total notional amount of taxpayer’s cpi swaps generally will not exceed an amount equal to the total fair_market_value of taxpayer’s investments in i shares of the underlying funds and ii non-inflation indexed bonds except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed whether taxpayer otherwise qualifies as a ric under part l of subchapter_m of chapter of the code whether taxpayer’s investments constitute securities under sec_851 or whether gains generated by taxpayer’s cpi swaps may also constitute qualifying plr-143191-13 income under sec_851 as gains from the sale_or_other_disposition of stock_or_securities as defined in sec_2 of the act this ruling is directly only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely ______________________________ andrea m hoffenson assistant to the branch chief branch office of associate chief_counsel financial institutions and products
